DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 8, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (2015/0077841) in view of Kyota (2012/0052257).

 	Regarding claims 1 and 14, Matsuo teaches a method and apparatus for producing an inkjet printed material in which a low glossy region having unevenness due to a cured product of a curable inkjet ink is provided on a surface of a glossy base material, the method comprising: 
an ink applying step ([0063], [0066], note that screen printing and inkjet printing are considered as alternatives, and here, the inkjet method is the method being cited) of applying a liquid droplet of the curable inkjet ink onto a surface of the base material (fig. 2, material 12); and 
a curing step of curing the liquid droplet of the ink which has been applied onto the surface ([0066]), 
wherein the low glossy region is formed by the ink applying step and the curing step ([0066], see figs 1, 2, note that the low glossy region is being defined as light blocking part 20), 
wherein the curable inkjet ink is a photocurable type ([0058]), 
wherein the curing step is a light irradiation step of irradiating the liquid droplet of the ink applied onto the surface with light ([0058]), 
wherein the cured product of the liquid droplet covers 30 to 80% of the surface of the base material in the low glossy region (see fig. 1, note that because no area has been defined as “the surface of the base material,” any portion of a metal plate could be defined as the claimed surface so that 30 to 80% of that area portion was printed in low-gloss),
wherein an arithmetic average height Sa defined by ISO 25178 of the low glossy region is 0.05 to 5.0 micrometers ([0122], .43 micrometers),
wherein a maximum height Sz defined by ISO 25178 of the low glossy region is 0.5 to 40 micrometers ([0122], 3.63 micrometers),
wherein the low glossy region has an area of at least 1200 micrometers x 1200 micrometers (see fig. 1, note low glossy region 20, and note the region is necessarily at least as large as the claimed area, and
wherein the low glossy region has a plurality of dots of the cured product of the curable inkjet ink so that the low glossy region has a lower glossiness than that of the surface of the glossy base material ([0066], note that because the inkjet method has been cited, and the base material 12 is a reflective material, the printed low glossy region made up of a plurality of dots is necessarily lower in glossiness than the reflective base material).
Matsuo does not teach a specific surface tension, time from droplet deposition to curing or metal base material. Kyota teaches wherein the ink has a surface tension at 25.degree. C. is 20 to 50 mN/m (Kyota, [0177]), wherein a time from the application of the liquid droplet onto the surface of the base material in the ink applying step to start of the light irradiation step is 0.1 to 3.0 seconds (Kyota, [0379]), or wherein a material of the surface of the base material is metal (Kyota, [0189]). It would have been obvious to one of ordinary skill in the art at the time of invention to use ink of the surface tension, cure the ink immediately after deposition and use metal as a base material, as disclosed by Kyota, with the method disclosed by Kyota because doing so would amount to combining prior art elements according to known methods to yield predictable results. That is, depositing and curing ink with a certain surface tension in a certain manner would have been obvious because Matsuo does not specifically teach the timing of irradiation and surface tension of such an ink. Further, to print a low glossy region on reflective metal substrate instead of a reflective transparent substrate would have been obvious because both substrates were well known in the art at the time of invention, and thus to print a low glossy region on either would have been obvious depending on the desired result of such printing.   	Regarding claim 4, Matsuo in view of Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein an accumulated light amount of the radiated light is 50 to 10,000 mJ/cm.sup.2 (Kyota, [0199]).

Regarding claims 7 and 17, Matsuo in view of Kyota teaches the method and apparatus for producing an inkjet printed material according to claims 1 and 14, respectively, wherein in the ink applying step, the liquid droplet of the ink is applied onto the base material at a density of 1,000 to 100,000 droplets/cm.sup.2 (Kyota, [0184]). 	Regarding claim 8, Matsuo in view of Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein a viscosity of the curable inkjet ink is 5 to 40 mPas (Kyota, [0175]). 	Regarding claim 10, Matsuo in view of Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein a volume of the liquid droplet of the ink in the ink applying step is 2 to 50 pL (Kyota, [0184]). 	Regarding claim 13, Matsuo in view of Kyota teaches the method for producing an inkjet printed material according to claim 1, wherein the low glossy region has an appearance of pseudo-etched texture (Matsuo, Kyota, Note that the disclosed matte texture is being taken to have a “pseudo-etched texture.” Note that “pseudo-etched texture” has not been defined in any way so as to preclude the applied interpretation).

Regarding claim 20, Matsuo in view of Kyota teaches the inkjet printed material according to claim 14, wherein a 60-degree mirror surface gloss change rate (%) obtained from {(.rho..sub.2-.rho..sub.1)/.rho..sub.2}.times.100 is 1% to 99%, where .rho..sub.1 represents a 60-degree mirror surface gloss level .rho..sub.1 of the low glossy region, and .rho..sub.2 represents a 60-degree mirror surface gloss level .rho..sub.2 of a surface of the base material on which the low glossy region is not provided (Matsuo, Kyota, Note that with a matte finish layer deposited by the inkjet head, the matte finish being the lowest possible level of gloss, compared with a metallic substrate on which the matte layer is deposited necessarily falls in the claimed range. In other words, as long as the metallic substrate does not share the lowest level of gloss with the matte printed layer, which is does not, the limitation is necessarily met).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853